DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 12/28/21 is acknowledged. 

Status of Claims
Claims 1-20 are pending. 
Claims 10-20 are withdrawn. 
In the Amendment filed on 12/28/21, claims 1-4, 7 and 8 were amended, and no claims were cancelled or added. 
Claims 1-9 are rejected.

Response to Arguments
Regarding the Examiner's comments
The intended use/functional language has been overcome or rendered moot in view of Applicant's amendments.
Regarding the rejections under 35 U.S.C. 112
The rejections under 35 U.S.C. 112 have been overcome or rendered moot in view of Applicant's amendments. However, Applicant's attention is directed to the instant rejections. 
Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 101
Applicant's arguments have been fully considered but are not persuasive. 
Note: references to page numbers in this section (9.) refer to Applicant's instant Response filed 12/28/21.
Applicant argues that the claims have been considered at too high a level of generality (p. 9). Applicant points to specific claim language that includes an electronic display, GUI elements and their selection, and the like (p. 9). Applicant states: 
The Office Action seems to assert, on pages 5-8, that all this specific language amounts to nothing more than the generic and broad recitation of "offering an option to expedite a refund upon payment of a fee." But such an assertion completely glosses over the specific details (e.g., rendering first GUI element on electronic display, rendering second GUI element on electronic display, selection of second GUI element) explicitly recited in the claims and mistakenly characterizes the claims at far too high a level of generality, …. (p.10; emphasis in original)

The Examiner respectfully disagrees. The claims have not been considered at too high a level of generality. The specific claim language highlighted by Applicant (electronic display, GUI elements and their selection, and the like) has been considered. Contrary to Applicant's assertion (viz., "The Office Action seems to assert, on pages 5-8, that all this specific language amounts to nothing more than the generic and broad recitation of 'offering an option to expedite a refund upon payment of a fee'."), the bulk of this claim language has not been deemed part of the abstract idea, but rather has been deemed generic computer elements, as is clearly indicated in the instant rejection under 35 U.S.C. 101 below. (Furthermore, the bulk of this claim language has not even been addressed by the (previous) Office Action (issued 09/28/21) cited by the Applicant, since it was not included in the claims examined by that Office Action; accordingly, a fortiori, that Office Action did not assert or gloss over what Applicant alleges.) 
Applicant argues that the computer elements of the claims cannot be performed by the human mind, and are necessarily rooted in computer technology (p. 10). The Examiner agrees. The claims were not alleged to be mental processes, and the computer elements of the claims are necessarily computer technology. However, the computer elements of the claims are generic, and do not reflect an improvement in computer technology. Further, the claims as a whole are not necessarily rooted in computer technology; rather, they are the application of a generic computer to an abstract idea. 
Applicant argues that the claims reflect an improvement in a technical field and solve technical problems, as indicated in the specification, several paragraphs of which Applicant reproduces (pp. 11-14). The Examiner respectfully disagrees. 
Specification 0002 cites a problem of receiving too many inquiries due to the long time it takes for a refund to be issued. The receipt of too many inquiries uses up communication resources. This is a business problem, not a technical problem. 
Specification 0019 cites a novel computer architecture for providing an immediate refund. Any putative novelty does not reflect any improvement in computer/other technology, but is merely generic computer subject matter and trivial, as reflected, e.g., in Applicant's Fig. 7. Notably, the solution to the problem, viz., refunds are provided immediately instead of delayed, is a business solution, not a technical solution, and does not necessarily involve or rely on computer/other technology.
Specification 0032 cites (1) the reduced use of communication resources (see above) and (2) the fact that the computer processes cannot be performed by a human being. The latter point (viz., 2) is simply what computers do -- perform processes faster and more complicated than human beings could perform. This does not rise above the level of generic computer subject matter. 
Specification 0038, 0041 again provide/cite normal/typical description/advantages of computer technology, sc. applying computer technology to a business process. 
Pages 14-15 generally sum up Applicant's argument.
Finally, Applicant argues that claim 1 is similar to Example 37 (rearranging icons on a GUI) from the Guidance (pp. 15-16). The Examiner respectfully disagrees. 
Applicant's additional elements (non-abstract idea portion of the claims) are exemplified in Applicant's Fig. 7. As reflected there, Applicant's claimed computer (GUI) subject matter is utterly generic, indeed trivial, and entirely not analogous to Example 37. For example, Applicant claims merely two adjacent selectable GUI elements; in contrast to Example 37, there is no manipulation of the GUI elements (cp. "automatically moving the most used icons …," Example 37 illustrative claim cited by Applicant, p. 15), nor any operations analyzing the (use/actions/operations of the) GUI elements qua GUI elements (cp. "determining the amount of use of each icon using a processor that tracks how much memory has been allocated to each application …," Example 37 illustrative claim cited by Applicant, p. 15).
Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 103
Applicant's arguments have been fully considered but are not persuasive and/or are moot in view of the new combination of prior art being used in the current rejection.
Regarding Applicant's argument for claim 9, the Examiner respectfully disagrees. As indicated in the rejection, Murugan's teaching of "determining collateral based on determining estimated value based on relevant factors such as user history in respect of returns, depreciation value, etc." (Office Action issued 09/28/21, p. 17) is deemed (under broadest reasonable interpretation) to teach determining a risk level, inasmuch as the very idea of collateral is, as Applicant verily concedes, to "hedge against the possibility [read: risk] of improper return by a customer" (Response, p. 18). Note that Murugan even teaches calculating the actual amount of the collateral, based on the estimated value of the item being returned (cp. risk level). And in determining the estimated value of the item being returned, Murugan takes account of past user behavior (e.g., user's propensity to return). Thus, contrary to Applicant's assertion, Murugan does take account of the likelihood that the user will return the item. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
In the instant case, claim 1 is directed to a "system" for managing pending refund transactions (specification, 0017).
Claim 1 is directed to the abstract idea of "offering an option to expedite a refund upon payment of a fee" (see specification 0017-0018) which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites "in response to determining that a transaction for an … account satisfies a defined criterion associated with a pending refund payment, … a first refund payment option associated with a first interval of time for providing the pending refund payment, and … a second refund payment option associated with a second interval of time for providing the pending refund payment, wherein the second interval of time is less than the first interval of time, wherein the second interval of time is computed based on historical transaction data associated with the … account, and wherein the second refund payment option is associated with a fee; and in response to a selection …, generating a modified refund payment by applying the fee to the pending refund payment, and providing the modified refund payment to the … account within the second interval of time." Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as "memory," "processor," "electronic" (account), "electronic device" including a "display," and "first and second selectable graphical user interface elements" represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of offering an option to expedite a refund upon payment of a fee, specifically, as recited above. 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of offering an option to expedite a refund upon payment of a fee, specifically, as recited above, using computer technology (e.g., processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claim 1 is not patent eligible.
Dependent claims 2-9 describe additional detail or operations of or related to the abstract idea (claims 2-9) and additional generic computer elements (claim 8). Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.

Claim Rejections - 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Unclear Scope 
Claim 3 recites "wherein the fee associated with the second refund payment option is determined by an institutional entity." Claim 1, from which claim 3 depends, is directed to a system comprising a memory and a processor. It is not clear if claim 3 includes a memory and a processor, or also an institutional entity. 
Claim 4 recites "wherein the fee associated with the second refund payment option is determined by a crowdsourcing platform." Claim 1, from which claim 4 depends, is directed to a system comprising a memory and a processor. It is not clear if claim 4 includes a memory and a processor, or also a crowdsourcing platform.
Claim 8 recites "wherein the second refund payment option is computed via an artificial intelligence platform that communicates with the electronic device via natural language processing." Claim 1, from which claim 8 depends, is directed to a system comprising a memory and a processor. It is not clear if claim 8 includes a memory and a processor, or also an artificial intelligence platform. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Murugan et al. (U.S. Patent No. 8,311,895), hereafter Murugan, in view of Hackert et al. (U.S. Patent Application Publication No. 2020/0097916 A1), hereafter Hackert, and further in view of Nelms et al. (U.S. Patent Application Publication No. 2019/0147444 A1), hereafter Nelms.

Regarding Claim 1
Murugan teaches:
a memory; and a processor that executes computer instructions stored in the memory, wherein execution of the computer instructions by the processor causes the processor to perform operations comprising: (Fig. 1)
in response to determining that a transaction for an electronic account satisfies a defined criterion associated with a pending refund payment, (3:50-5:2, Fig. 2, e.g., 204 (see especially 4:25-26), 210 (see especially 4:50-5:2))
rendering, on a display of an electronic device, a first selectable graphical user interface element, wherein the first selectable graphical user interface element depicts a first refund payment option (e.g., traditional refund) associated with a first interval of time for providing the pending refund payment, and (5:3-8, Fig. 7, 708, 9:7-12)
rendering, on the display of the electronic device and adjacent to the first selectable graphical user interface element, a second selectable graphical user interface element, wherein the second selectable graphical user interface element depicts a second refund payment option (e.g., instant refund) associated with a second interval of time for providing the pending refund payment, wherein the second interval of time is less than the first interval of time, …; and (5:3-8, Fig. 7, 708, 9:7-12)
in response to a selection of the second selectable graphical user interface element via the electronic device, (Fig. 7, 708, 9:7-12)
… refund … refund …, and (Abstract, Figs. 2, 7)
providing the … refund payment to the electronic account within the second interval of time. (5:33-43)
Murugan does not explicitly disclose but Nelms teaches:
wherein the second interval of time is computed based on historical transaction data associated with the electronic account (0025)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Murugan's systems and methods for issuing a payment with expedited and non-expedited options as described above, by incorporating therein these teachings of Nelms's, in order to protect the refund issuer based on the level of risk associated with the particular customer seeking the refund, see Nelms, 0025. The combination in question is also a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.
Murugan does not explicitly disclose* but Hackert teaches:
… a second … payment option associated with a second interval of time for providing the pending … payment, wherein the second interval of time is less than the first interval of time (expedited payment is upon worker request, hence is optional and is thus a "second" payment option, further to standard, non-expedited payment, which is first payment option), … and wherein the second … payment option is associated with a fee; and (0029-0031, 0055, 0060-0061, claim 1) (*note: as set forth above, Murugan teaches a portion of the above language)
generating a modified … payment by applying the fee to the pending … payment, and (0029-0030, 0055, 0060-0061, claim 1)
… modified …. (0029-0030, 0055, 0060-0061, claim 1)
Both Murugan and Hackert teach systems and methods for issuing a payment that is owed or due to a recipient. (In Murugan, the payment is a refund due to the recipient; in Hackert, the payment is compensation due to the recipient.) Further, both Murugan and Hackert provide options for expedited and non-expedited receipt of the payment. While Murugan does not teach charging a fee for the expedited option, Hackert does teach charging a fee for the expedited option. 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Murugan's systems and methods for issuing a payment with expedited and non-expedited options as described above, by incorporating therein Hackert's teachings of issuing a payment with expedited and non-expedited options and charging a fee for the expedited option as described above, in view of the time value of money, see Hackert, 0040, 0057 (expediting the receipt of the payment owed to the recipient provides monetary value to the recipient). Accordingly, the combination in question is also a matter of (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.

Regarding Claim 2
Murugan in view of Hackert and Nelms teaches the limitations of base claim 1 as set forth above. 
Murugan further teaches:
wherein the second refund payment option includes a list of refund payment options (e.g., instant refund, expedited exchange) associated with …, and wherein the second selectable graphical user interface element depicts the list. (5:3-8, Fig. 7, 708, 9:7-12)
Hackert further teaches:
… respective fees …. (0029-0030, 0055, 0060-0061, claim 1)

Regarding Claim 3
Murugan in view of Hackert and Nelms teaches the limitations of base claim 1 as set forth above. 
Hackert further teaches:
wherein the second refund payment option is a third-party payment option, and wherein the fee associated with the second refund payment option is determined by an institutional entity. (claims 1, 2)

Regarding Claim 6 
Murugan in view of Hackert and Nelms teaches the limitations of base claim 1 as set forth above. 
Hackert further teaches:
wherein the applying the fee comprises applying the fee to …  (0029-0030, 0055, 0060-0061, claims 1)
Nelms further teaches:
… a future transaction (0026)

Regarding Claim 9 
Murugan in view of Hackert and Nelms teaches the limitations of base claim 1 as set forth above. 
Murugan further teaches:
wherein the determining that the transaction for the electronic account satisfies the defined criterion comprises determining a risk level (determining collateral based on determining estimated value based on relevant factors such as user history in respect of returns, depreciation value, etc.) associated with the transaction for the electronic account. (4:36-5:2)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Murugan et al. (U.S. Patent No. 8,311,895), hereafter Murugan, in view of Hackert et al. (U.S. Patent Application Publication No. 2020/0097916 A1), hereafter Hackert, further in view of Nelms et al. (U.S. Patent Application Publication No. 2019/0147444 A1), hereafter Nelms, and further in view of Boates et al. (U.S. Patent No. 9,773,242), hereafter Boates.

Regarding Claim 4
Murugan in view of Hackert and Nelms teaches the limitations of base claim 1 as set forth above. 
Murugan in view of Hackert and Nelms does not explicitly disclose but Boates teaches:
wherein the second refund payment option is a third-party payment option, and wherein the fee associated with the second refund payment option is determined by a crowdsourcing platform. (2:5-4:13)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Murugan's systems and methods for returns/refunds processing with multiple return/refund options including expedited returns/refunds (instant refunds) and non-expedited returns/refunds (traditional refunds), by incorporating therein Boates' teachings of crowdfunding to provide a payment, at a cost (fee) determined by an associated third party payment processing system, in order to streamline/ expedite/increase flexibility (as to funding sources) of the process individuals have to go through to obtain funds, see Boates, 1:15-29, 2:5-4:13. Accordingly, the combination in question is also a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murugan et al. (U.S. Patent No. 8,311,895), hereafter Murugan, in view of Hackert et al. (U.S. Patent Application Publication No. 2020/0097916 A1), hereafter Hackert, further in view of Nelms et al. (U.S. Patent Application Publication No. 2019/0147444 A1), hereafter Nelms, and further in view of Bolling et al. (U.S. Patent No. 10,229,413), hereafter Bolling.

Regarding Claim 5
Murugan in view of Hackert and Nelms teaches the limitations of base claim 1 as set forth above. 
Hackert further teaches:
wherein the applying the fee comprises applying the fee to … . (0029-0030, 0055, 0060-0061, claim 1)
Murugan in view of Hackert and Nelms does not explicitly disclose but Bolling teaches:
… a credit balance associated with the electronic account. (14:24-40)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Murugan's systems and methods for returns/refunds processing with multiple return/refund options including expedited returns/refunds (instant refunds) and non-expedited returns/refunds (traditional refunds), by incorporating therein Bolling's teachings pertaining to returns/ refunds (with an expedited return/refund option), specifically, of applying a net refund to, inter alia, the balance of a customer's credit card or other account, because this is standard procedure for credit card returns/refunds, see Bolling, 14:24-40. Accordingly, the combination in question is also a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Murugan et al. (U.S. Patent No. 8,311,895), hereafter Murugan, in view of Hackert et al. (U.S. Patent Application Publication No. 2020/0097916 A1), hereafter Hackert, further in view of Nelms et al. (U.S. Patent Application Publication No. 2019/0147444 A1), hereafter Nelms, and further in view of legal precedent. 

Regarding Claim 7 
Murugan in view of Hackert and Nelms teaches the limitations of base claim 1 as set forth above. 
Murugan further teaches:
wherein the first selectable graphical user interface element and the second selectable graphical user interface element are rendered … on the display of the electronic device. (Fig. 7, 708, 9:7-12)
Murugan in view of Hackert and Nelms does not explicitly disclose the following but Murugan in view of legal precedent renders the following obvious. Murugan teaches that the first selectable graphical user interface element and the second selectable graphical user interface element are rendered vertically adjacent on the display of the electronic device. In view of this teaching, the following limitation is obvious as a matter of aesthetic design change, rearrangement of parts, reversal of parts, and/or changes in shape. MPEP 2144.04 I., VI.C., VI.A., IV.B.
… as horizontally side-by-side … 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Murugan et al. (U.S. Patent No. 8,311,895), hereafter Murugan, in view of Hackert et al. (U.S. Patent Application Publication No. 2020/0097916 A1), hereafter Hackert, further in view of Nelms et al. (U.S. Patent Application Publication No. 2019/0147444 A1), hereafter Nelms, and further in view of Ranjan (U.S. Patent No. 11,093,265).

Regarding Claim 8 
Murugan in view of Hackert and Nelms teaches the limitations of base claim 1 as set forth above. 
Murugan further teaches: 
wherein the second refund payment option is computed ….(5:3-43, Fig. 7, 708, 9:7-12)
Murugan in view of Hackert and Nelms does not explicitly disclose but Ranjan teaches:
… via an artificial intelligence platform that communicates with the electronic device via natural language processing. (Abstract, 4:30-58, 6:38-10:20, Figs. 5-16)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Murugan's systems and methods for returns/refunds processing with multiple return/refund options including expedited returns/refunds (instant refunds) and non-expedited returns/refunds (traditional refunds), by incorporating therein Ranjan's teachings of using a chatbot to communicate with a user regarding a financial transaction, including presenting options to a user, in order to facilitate/ streamline communication/interaction with a user, see Ranjan, 1:20-25, 2:12-40. Thus, too, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references:
at least Blank, Nosek and Burdoucci teach, inter alia, expediting receipt of funds; 
at least Nielsen teaches, inter alia, expediting receipt of a paycheck for a fee (payday loan); 
at least Devan, Paris and Purves teach, inter alia, various options for disbursing funds, such as offers and different accounts for receiving the funds; 
at least Burdoucci and Bol teach, inter alia, temporarily using funds from another account to expedite/facilitate a refund; 
at least Harris and Syed teach, inter alia, determining depreciation and/or risk in respect of issuing refunds; 
Delta Air Lines teaches applying a refund, minus a fee, to a user's credit to be applied to a future purchase;
Amazon teaches that speed of issuance of refund varies according to type of account/credit to which refund is applied;
Kentris teaches customizing a returns policy based on customer history for the benefit of the seller;
Moran and Amar teach a GUI using a chatbot. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWP/
Examiner, Art Unit 3692

/ERIC T WONG/Primary Examiner, Art Unit 3692